Title: To Thomas Jefferson from William Carmichael, 9 September 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            San Ildefonso 9 Septr 1788
          
          I should have sooner thanked you for your favor of the 12th Ulto which I received on the 24th Had I not expected that the Courier who will bring you this would have set out sooner. I have no Official Letters from America, But by a packet from NY This Court has received despatches from Mr. Gardoqui to the 28th of July which announce the acceptation of the Constitution. Mr. Gardoqui writes me on the 26th that N.Y would accede and he appears in high Spirits and the Cte. de F.B. seems much pleased to see our affairs in so good a way. In a conversation which I had with him the last Week he expressed a hope, that we should now soon be able to Conclude a treaty and in a very candid manner gave me his Ideas upon the actual situation of affairs in Europe and the strong desire of his C. M. not only to prevent the flame of war from spreading wider but to Contribute to the Restoration of Peace among the actual Belligerent Powers. On a future occasion I will transmit to you the Notes I made of this Conversation. Last Post brought us the Changes which have taken place at Versailles. It is to be hoped that a plan may be adopted that will preserve the rights of the Nation and every thing essentially necessary to the Dignity of the Crown. The task is difficult and it is therefore not surprizing that there should be great difference of opinions on this important Subject. The Pleasure which I see the Enemies of France take in their dissentions, is an additional Motive to me to desire to see them at an End and to arrive at this, Every good subject ought to yeild to each other on some points to preserve the whole from anarchy within and destruction from without. I Yesterday dined in Company with Several of the Corps diplomatic here. After Dinner Mr. Eden sent the Bulletin from Paris containing a relation of what passed at Versailles on Mr. Neckers recall to the Ministry with a Note to the Prussian Minister, which without consideration the latter read aloud to the Company. The sarcasms and ridicule He threw on the present situation of France cannot be conceived by a man with any share of Prudence. Indeed the Prussian felt too late his own precipitation in reading it to the Company. I beleive Mr. Necker would not be much pleased with the Epithets bestowed upon him, unless he regards the detraction of the Enemies of his Country as a proof of his Merit. I have enquired of M. Lardizaval, if he had found any of the books you mentioned to him. As yet he hath not. He tells me, he will write to you on the Subject. The Plan seen by the Person you mentioned to me, was presented to this Court in 1777 by an Ingineer not employed for that Purpose, but who being on the Spot, made his observations and formed the project of the opening a communication by the River Chagre. It was judged impracticable. Another has been talked of by the Lake Nicaragua as more feasible, there being but 9 or 12 miles at most to cut in order to join the two Oceans and the ground not of a Nature to render the Undertaking difficult according to the Ideas of those with whom I have conversed on this Subject. I shall Spare no pains to satisfy your Curiosity on this or any other subject relative to your philosophical or historical pursuits, which you may point out to me. In this you render me an Essential Service for I shall Inform myself, while I am contributing to your Satisfaction. Altho’ the Atmosphere of this court is seldom ruffled by Storm we have lately had a slight one here, which may make some noise abroad, particularly, as the Effects of it may be misrepresented by Party Spirit. For your Information I shall Recite the Effects of the storm and then give a slight sketch of what is supposed to be the origin of it. On the 1st. Inst. The Ct. D Orally received the King’s orders to inspect the Coasts of Gallicia and Asturias. He obeyed the order and set out yesterday. The Marquis de Rubi a Lt. General and Governor in Second at Madrid, Counsellor of War &c. at the same time, received orders to go to Berlin as Minister Plenipotentiary. He refused and after having been allowed three days for reflection on persisting in his refusal he was deprived of all his places and sent to the Chateau of Pampelona. Dr. Horacio Borghesi of the great Family of that name at Rome Lt. General here was ordered to prepare to set out for Dresden in the Character of Minister &c. He obeyed, but since the disgrace of the Marquis de Rubi, He has been appointed to Berlin and the Mission to Dresden is not yet given. Ricardos Lt. Gl. also and inspector of Cavalry ordered to Guispocoa to replace the Marquis de Torremanianal Captn General. He also obeyed the Kings orders. Revillagegido another Lt. Gl. is ordered to Valencia to act as Commandant in the Absence of the Captn. General the Duc de Grillon. All these Gentlemen were well known to me.—Now for the Cause—You know I beleive the Ct. D’A——a late Ambassador from hence to France. It was supposed by those who it appears, did not really know his Character, that Consistent with the Reputation he had acquired, He returned to his Country to spend the remainder of a long life in domestic tranquillity. Perhaps this may have been his original Intention but whether unable to exist without the Splendor of Authority or excited by those who Surrounded him, in a very little time his disrelish of the Administration became apparent and his house became the head quarters of the Malecontents. Anonymous satirical papers were circulated with great assiduity in the Capital and from thence spread rapidly thro’ the Provinces. To these were added daily reports of the approaching disgrace of the Minister and Particularly of the Premier at whom these attacks were principally levelled. A Decree respecting the title of Excellency and the Etiquette observed to Certain Persons afforded a motive to the Ct. D’A——a to make a representation to the Monarch in favor of the Grandesse but more particularly of the General Officers. The decree was reversed and this so elated opposition, that the Leaders loudly proclaimed their triumph and their Assemblies became more frequent as well as their determination to overthrow the Minister more declared and open, at least such was the occasional language of their partizans. Attempts were made to draw even C——s to the Party, but in vain, of course he became a subject of ridicule and abuse. This was the Situation of Affairs when the orders abovementioned were made public. At the same time C——s assembled the council of Castille and injoined its members to refrain from Cabals which tended to weaken the Peoples Confidence in the King, by circulating injurious reports against the Ministers to whom he entrusted the Administration and indicated that a noncompliance with his Injunctions as their Cheif, would be followed with disagreable consequences to the refractory. Many still apprehend that others will be added to the list abovementioned. I am persuaded from the Ct. de F B——’s well known moderation since he has been Minister that there must have been very urgent reasons for what has been done. I had some idea of what was likely to take place but a few days before it became public. Altho’ well acquainted with several of the persons mentioned indeed with them all, I have for several months without affectation avoided being on an Intimate footing, having the highest reason to be satisfied with the Ministers Treatment of me, besides it is my duty to be a Spectator and not an Actor.
          Thus Sir you have the relation of Circumstances which makes most Noise here at present. In a future Letter I will add such circumstances as I may have omitted or other particulars which may occur. I have no late intelligence neither from Morrocco or Algiers. The Spanish fleet of evolution is still at sea, but will probably soon return to Port. A defence to Export all Foreign cloth to Sth. America is or will be issued on the representation of the Manufacturers of that Article in Spain. I beg you to have the goodness to mention me to the Ct. de Montmorin and I have the honor to be with the greatest respect & Esteem Yr Excellencys Obliged & Obedt Hble. Servt.,
          
            
              Wm. Carmichael
            
          
        